Citation Nr: 1613165	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-46 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right medial calf strain.

2.  Entitlement to an initial compensable evaluation for allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial compensable evaluation for sinusitis from December 1, 2009 to September 3, 2014.

5.  Entitlement to an initial evaluation higher than 30 percent for sinusitis since September 3, 2014.

6.  Entitlement to an initial compensable evaluation for migraine headaches from December 1, 2009 to September 3, 2014.

7.  Entitlement to an initial evaluation higher than 30 percent for migraine headaches since September 3, 2014.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Salt Lake City, Utah (RO).  

This case was remanded by the Board for further development in June 2014.  


FINDINGS OF FACT

1.  Right medial calf strain is not manifested by moderate injury.   

2.  Allergic rhinitis is not manifested by allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

3. Hypertension is not manifested by diastolic pressure that is predominantly 100 or more; systolic pressure that is predominantly 160 or more; nor is there a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  
4.  From December 1, 2009 to September 3, 2014, sinusitis was not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5.  Since September 3, 2014, sinusitis is not manifested by radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

6.  Since December 1, 2009, migraine headaches are manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right medial calf strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5311 (2015).

2.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522.

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101.

4.  The criteria for a compensable rating for sinusitis from December 1, 2009 to September 3, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513.

5.  The criteria for a rating higher than 30 percent for sinusitis since September 3, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513.

6.  The criteria for a uniform 30 percent rating, but no higher, for migraine headaches from December 1, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Right medial calf strain

In a December 2009 rating decision, the Veteran was granted entitlement to service connection for right medial calf strain, effective December 1, 2009.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5311.  He appeals the initial rating assigned.  

DC 5311 pertains to Muscle Group XI. Muscle Group XI includes the posterior and lateral crural muscles, and the muscles of the calf that provide propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, flexion of the knee. The muscles consist of the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  A slight injury involving Muscle Group XI warrants a noncompensable (zero percent) rating.  A moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5311.  

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evidence shows that the Veteran complained of right calf pain during service to include a notation that he pulled a muscle in his right calf during physical training in August 1997.  During the August 2009 VA examination, the Veteran reported developing right medial calf pain in 1991 after doing a lot of running and marching.  He reported sharp pain rated 8 out of 10 which occurred 1 to 2 times per month with normal daily activity.  Right medial calf strain was diagnosed.  

During the September 2014 VA examination, it was noted that the Veteran had a right calf problem since 1989.  He reported having intermittent right calf pain that was triggered after running/jogging more than 30 minutes.  Right knee flexion was to 140 degrees or greater without objective evidence of painful motion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  Right muscle strength testing, medial lateral instability and posterior instability were normal.  Anterior instability testing was 2 plus.  Examination also revealed no right leg scarring and that the right calf disability did not have an impact on the Veteran's ability to work.  

Based on the evidence of record, the Board finds against the claim for an initial compensable rating for right medial calf strain.  To that end, a moderate injury is not shown.  Rather, examinations reveal essentially normal right leg flexion and extension, normal muscle strength and no right leg scarring.  The evidence summarized above shows no more than a slight muscle disability. 

The Board has considered whether a higher or separate rating is warranted for the Veteran's disability under other rating criteria and diagnostic codes.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes that the Veteran is separately rated for right knee instability under Diagnostic Code 5257 and patellofemoral pain syndrome of the right knee under Diagnostic Code 5260.  

The Board has considered whether the Veteran meets the criteria for a separate compensable rating for right leg scarring.  As scarring of the right knee is not shown upon examination and the Veteran does not allege otherwise, consideration of 38 C.F.R. § 4.118, Diagnostic Codes7801-7804 is also not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied.  

Allergic rhinitis

In a December 2009 rating decision, the Veteran was granted entitlement to service connection for allergic rhinitis, effective December 1, 2009.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  He appeals the initial rating assigned.  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  When there are polyps, a 30 percent rating is warranted.  

During the August 2009 VA examination, the Veteran reported that he had
runny/stuffy nose, watery/itchy eyes, and sneezing since a child.  He claimed his symptoms were all year long but were worse in the summer time.  He treated with Flonase and Zyrtec.  Examination revealed the nose, sinuses, mouth and throat were normal.  Seasonal allergic rhinitis with chronic sinusitis was diagnosed.  

The September 2014 VA examination disclosed that there was permanent hypertrophy of the nasal turbinates but obstruction of the nasal passage on both sides due to rhinitis was not greater than 50 percent.  There was also no obstruction on the left and/or right side due to rhinitis, and no nasal polyps.  A review of the record does not disclose that the Veteran's rhinitis has been manifested by allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side at any time during this appeal.  Accordingly, a compensable rating for rhinitis is denied.  

Hypertension

In a December 2009 rating decision, the Veteran was granted entitlement to service connection for hypertension, effective December 1, 2009.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He appeals the initial rating assigned.  

Diagnostic Code 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board finds that the criteria for a compensable rating for hypertension have not been met.  To that end, blood pressure reading of 132/92, 134/86 and 125/92 are shown at an August 2009 VA compensation examination.  The September 2014 VA examination disclosed blood pressure reading of 118/88, 122/88 and 120/90.  The VA examiner found that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  

At no time during this appeal has the Veteran's diastolic pressure readings been predominantly 100 or more, nor have his systolic pressure readings been predominantly 160 or more.  At most, the evidence shows diastolic pressure at 118 and systolic pressure of 92.  These findings do not warrant a compensable rating.  Accordingly, a compensable rating for hypertension is not warranted.  

Sinusitis

In a December 2009 rating decision, the Veteran was granted entitlement to service connection for sinusitis, effective December 1, 2009.  His disability is rated as noncompensable from December 1, 2009 to September 3, 2014 and 30 percent disabling thereafter.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  He appeals the initial ratings assigned.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pan sinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only. A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

During the August 2009 VA examination, the Veteran reported that he had
runny/stuffy nose, watery/itchy eyes, and sneezing since a child and that he
developed pain and pressure in his sinuses in 1989.  He claimed his symptoms were all year long but were worse in the summer time.  He treated with Flonase and Zyrtec.  He reported that he treated his sinusitis with antibiotics in the past which he claimed did not seem to help.  At that time, he was just using allergy medications for his sinuses.  Examination revealed the nose, sinuses, mouth and throat were normal.  Seasonal allergic rhinitis with chronic sinusitis was diagnosed.  

As shown above, from December 1, 2009 to September 3, 2014, the Veteran's sinusitis was not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Rather, examination revealed essentially normal findings for the sinuses and there were no reports of incapacitating episodes due to sinusitis during this time.  Accordingly, a compensable rating for sinusitis is not warranted from December 1, 2009 to September 3, 2014.  

The Board also finds that since September 3, 2014 a rating higher than 30 percent is not warranted for sinusitis as radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries is not shown.  To that end, the September 2014 VA examiner disclosed that the Veteran's sinusitis symptoms included chronic sinusitis detected only by imaging studies and episodes of sinusitis.  There was no symptoms of headaches, pain of affected sinus, tenderness of affected sinus, purulent discharge and/or crusting.  He was noted to have 7 or more non-incapacitating episodes of sinusitis but no incapacitating episodes of sinusitis requiring prolonged use of antibiotic treatment.  It was also noted that the Veteran did not had any sinus surgery.  As there is no showing of radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries a rating higher than 30 percent is not warranted for sinusitis since September 3, 2014.  Accordingly, the claim is denied.  

Migraine headaches

In a December 2009 rating decision, the Veteran was granted entitlement to service connection for migraine headaches, effective December 1, 2009.  His disability is rated as noncompensable from December 1, 2009 to September 3, 2014 and 30 percent disabling thereafter.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He appeals the initial ratings assigned.  

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100. 

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds that an uniform 30 percent rating for migraine headaches is warranted since December 1, 2009.  To that end, during the August 2009 VA examination, the Veteran reported that he had headaches since high school and he has had no change in the headache since then which started in 1988.  He reported headaches once per month which were associated with light sensitivity, noise sensitivity, spots in front of his eyes, nausea and vomiting.  His headaches lasted up to two days and he reported that he usually missed "one day of week per month due to his headache."  Migraine headaches were diagnosed.  In August 2013, the Veteran's former supervisor noted that between April 2000 and June 2001 the Veteran was sent home about twice a month for migraines and low back pain.  

A review of the record discloses that since December 1, 2009 the Veteran had headaches at least once a month that were associated with light sensitivity, noise sensitivity, spots in front of his eyes, nausea and vomiting, and caused him to miss work.  The above demonstrates that the criteria for a 30 percent rating were met during this time, i.e. migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Accordingly, the Board finds that an uniform 30 percent rating for migraine headaches is warranted since the date of the claim.  

Based on the evidence of record, however, the Board finds that entitlement to a rating higher than 30 percent for the Veteran's migraine headaches is not warranted at any time during this appeal.  To that end, collectively the August 2009 and September 2014 VA examination disclose that the Veteran's headaches are associated with nausea, sensitivity to light, changes in vision and sensory changes that occur about once a month.  The Board notes, however, that the September 2014 VA examiner specifically found that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.   

The criteria for a 50 percent rating requires a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met). Cf. Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

The record reflects no showing that the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, the VA examiner found that the Veteran's headache condition did not impact his ability to work and that he had prostrating attacks only once per month.  As the Veteran has not shown that his migraines are very frequent completely prostrating and prolonged attacks, and that they impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability, the Board finds that the evidence precludes concluding that his migraines are capable of producing "severe" economic inadaptability.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Therefore, throughout the entire appeal period, the Veteran's symptoms have not caused prolonged attacks which are productive of severe economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

ALL CLAIMS 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, there is no evidence that the appellant is unemployable as a result of these service connected disabilities.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes, however, that the Veteran's combined evaluation is 100 percent as of September 3, 2014.  


ORDER

Entitlement to an initial compensable evaluation for right medial calf strain is denied. 

Entitlement to an initial compensable evaluation for allergic rhinitis is denied.  

Entitlement to an initial compensable evaluation for hypertension is denied.  

Entitlement to an initial compensable evaluation for sinusitis from December 1, 2009 to September 3, 2014 is denied.  

Entitlement to an initial evaluation higher than 30 percent for sinusitis since September 3, 2014 is denied.  

Entitlement to an initial 30 percent evaluation for migraine headaches from December 1, 2009 to September 3, 2014 is granted.   

Entitlement to an initial evaluation higher than 30 percent for migraine headaches is denied.  


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


